     Case 4:20-cv-00335-O Document 32 Filed 04/12/21       Page 1 of 8 PageID 598



                     UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                         §
IASMIN FRIEDHEIM, and                     §
JF SOLUTIONS LTD.,                        §
     Plaintiffs/Counter-Defendants        §
                                          §
v.                                        §            Civil Action No. 4:20-cv-335
                                          §
THOMAS HOEBER and                         §
   Defendants/Counter-Plaintiffs          §
HÖEBER MEDIA, LLC,                        §
    Defendant/Intervenor                  §

      PLAINTIFFS’ MOTION TO WITHDRAW DEEMED ADMISSIONS

        COME NOW Plaintiffs in the instant case to resolve a dispute between the

parties regarding the service of admission responses.

        Though Plaintiff asserts the admissions were timely served, Defendants

assert otherwise. Rather than wait for Defendant to act and rely on that position,

Plaintiffs hereby seek the Court’s adjudication of the issue, and if necessary, move

for withdrawal of deemed admissions in an abundance of caution.

                        I.   FACTUAL BACKGROUND

1.      On November 9, 2020, Plaintiffs counsel noted that discovery response files

were too large to be served by email, and suggested use of a Dropbox folder.

2.      On November 10, 2020, Defendant's legal staff set up a Dropbox folder

which indicated that the parties could use the folder to transfer documents.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                  1
     Case 4:20-cv-00335-O Document 32 Filed 04/12/21    Page 2 of 8 PageID 599



3.      Specifically, the invitation read: "Mr. Norred -- Please put the discovery

responses / documents in this dropbox. Let me know if you have any problems

accessing the dropbox." A true copy of the invitation is repeated below:




4.      Shortly after receiving the above notice, Plaintiff served supplemental

responses to requested production, and received a notice that the transfer of the

documents had been created.

No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                             2
     Case 4:20-cv-00335-O Document 32 Filed 04/12/21               Page 3 of 8 PageID 600



5.      Based on that series of events, Plaintiff understood that responses could be

sent by Dropbox.

6.      On February 9, 2021, Defendant sent a second set of requests. Plaintiff sent

responses to admissions by timely placing the document in the same Dropbox on

March 11, 2021.1 A true screenshot of the folder listing is shown below:




7.      As shown above, the responses were timely filed on March 3 rd at 4:17 pm,

through the same Dropbox folder that was set up by Defendant’s legal staff.

8.      Based on communications with opposing counsel, no party denies that the

admissions were placed in the Dropbox on March 11, 2021, the day that the

responses were due. The question then remaining is whether the placement of the

admissions in the Dropbox was good service, and if not, should the circumstances

described herein support this Court’s action to deem the admissions timely.

1Admittedly, the certificate of service on the responses stated that the service was by email. An
amended certificate of service has been filed to clarify.


No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                                3
     Case 4:20-cv-00335-O Document 32 Filed 04/12/21       Page 4 of 8 PageID 601



9.      Opposing counsel has taken the position that failure to tell him that the

documents were in the Dropbox and a formal agreement between the parties that

all documents could be served through the Dropbox makes the admissions

untimely and thus deemed.

10.     The undersigned believes this to be a pedantic and tortured misapplication of

Rule 36(a)(3), as the language of the email giving invitation to send documents

through the Dropbox was an agreement that was not limited to that single

production: "Mr. Norred -- Please put the discovery responses / documents in this

dropbox. Let me know if you have any problems accessing the dropbox."

11.     In an abundance of caution, Plaintiffs now move to withdraw their

admissions, to the extent that such is necessary, because they were not

intentionally left unanswered past the 30-day response deadline and withdrawal

will not prejudice any party.

12.     Plaintiffs’ counsel did not directly notify Hoeber’s counsel of the upload,

expecting Dropbox’s normal operation to give a notice to Defendants’ counsel of

the new document added to its storage, or to look at the Dropbox folder since other

documents had been sent that way previously. Later, Plaintiffs’ counsel learned

that Defendants’ counsel was not actually a member of the Dropbox folder – it was

only his paralegal who set up the folder that had access. Presumably, the

notifications for the addition of files to the folder would go only to her.



No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                4
  Case 4:20-cv-00335-O Document 32 Filed 04/12/21         Page 5 of 8 PageID 602



13.   Eventually, counsel for the parties discussed the missing discovery

responses, and Plaintiffs sent the admissions again by email on March 15, 2021.

14.   Plaintiffs believed that they had served their written answers and objections

within the proscribed 30 days, and indeed all said answers and objections were

actually available to Hoeber’s counsel as described above.

15.   However, Hoeber and his counsel were unaware that they had access to the

answers and objections, and have made their position known to Plaintiff that they

will rely on the allegedly deemed admissions going forward, as though they were

not aware that they had the admissions, and the previous agreement to send

documents through Dropbox was not an agreement to send the next documents

through the Dropbox folder.

16.   Plaintiffs are unaware of any reason why Defendants would claim that the

three-day difference between the first receipt of the discovery (that did occur) and

the second transfer through email would be prejudicial. Certainly the Defendants

have not filed a motion for summary judgment on the matter.

17.   This case is nearing the close of discovery and the parties have exchanged

multiple sets of requests and responses in pursuit of their respective claims.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                               5
  Case 4:20-cv-00335-O Document 32 Filed 04/12/21          Page 6 of 8 PageID 603



                  II.   ARGUMENT AND AUTHORITIES

18.   Under the Federal Rule of Civil Procedure, “A matter is admitted unless,

within 30 days after being served, the party to whom the request is directed serves

on the requesting party a written answer or objection addressed to the matter and

signed by the party or its attorney.” Fed. R. Civ. P. 36(a)(3)

19.   Plaintiffs assert that the admissions were not late. The parties had

established that discovery service was acceptable by Dropbox, and no limitation at

that time was stated. Defendants had access to the responses immediately.

20.   However, to eliminate this dispute, Plaintiffs also are requesting that the

challenged admissions be deemed timely to ensure that this issue does not

complicate matters later.

21.   Trial courts have discretion      to   permit late response to requests for

admissions, and if other party would not be prejudiced, discretion should be

exercised in favor of allowing late responses. Brennan v. Varrasso Bros., Inc., 71

Lab. Cas. (CCH) ¶32938, 1973 U.S. Dist. LEXIS 13108 (D. Mass. June 19, 1973).

22.   Courts have found that a few days delay is generally not prejudicial. Id.

23.   Under the Federal Rules of Civil Procedure, “the court may permit

withdrawal or amendment if it would promote the presentation of the merits of the

action and if the court is not persuaded that it would prejudice the requesting party

in maintaining or defending the action on the merits.” Fed. R. Civ. P. 36(b).



No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                6
  Case 4:20-cv-00335-O Document 32 Filed 04/12/21        Page 7 of 8 PageID 604



24.   In the present case, there exist no indicia to support that the three-day delay

was prejudicial, even if the Court sided with the position that a Dropbox use that

was not ended after a single use did not support its continued use. Defendant has

filed no summary judgment or other document depending on the requested

admissions.

25.   Plaintiffs also assert that allowing Defendant to rely on deemed admissions

would be against a full presentation of the merits and is thus disfavored. Plaintiffs

have answered several of the requested admissions with substantive answers to

explain why the requested admission must be denied. See the second request for

admission, for example:




26.   The complete set of responses are attached as Exhibit 1 and incorporated

here by reference.

27.   The Declaration of Warren V. Norred follows post-signature so as to give

testimony of the facts stated above.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                7
  Case 4:20-cv-00335-O Document 32 Filed 04/12/21         Page 8 of 8 PageID 605



                                III.   PRAYER

      Plaintiffs ask that the Court issue an order to resolve the party’s discovery

dispute by either simply stating that the admissions as described here were timely

served, or alternatively that the Court is granting leave to serve the admissions late

and they are deemed timely.

             Respectfully submitted,

             /s/ Warren V. Norred
             Warren V. Norred, NORRED LAW, PLLC
             State Bar No. 24045094
             515 E. Border Street; Arlington, TX 76010
             wnorred@norredlaw.com
             O: 817-704-3984 / F: 817-524-6686
             Attorney for Plaintiffs


DECLARATION OF WARREN V. NORRED – On this April 12, 2021, I certify
under penalty of perjury that the facts alleged above concerning the service of
requested admission responses are true and correct. Further, the attached admission
responses are a true copy of what was placed in the discussed Dropbox folder on
March 11th and then provided by email on March 15th, 2021.
                          /s/Warren V. Norred
                          Warren V. Norred

CERTIFICATE OF SERVICE - I certify that on April 12, 2021, the foregoing was
served via the Court’s ECF service to Brian Casper, counsel for Defendants.

                          /s/Warren V. Norred
                          Warren V. Norred


EXHIBIT 1 – Admissions Responses dated 3/11/21.




No. 4:20-cv-335 Motion to Withdraw Deemed Admissions                                8
